Citation Nr: 0629273	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-34 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to recognition of the service person as a 
prisoner-of-war.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The service person, whose death occurred in August 1994, is 
shown to have been in a missing status from January 1, 1945, 
to June 1, 1945, with his status under MPR PA being 
terminated as of June 1, 1945.  He also had recognized 
guerrilla service from June 2, 1945, to May 1, 1946, and had 
service with the Regular Philippine Army from May 17, 1946, 
to May 30, 1946.  There is also an indication of active 
service with the Philippine Scouts from August 30, 1946, to 
January 27, 1949.  The appellant in this matter is the 
service person's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, denying each of the benefits 
sought by the appellant.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

There are conflicting determinations by the RO in terms of 
the service person's dates of active service.  It was 
determined by the RO in its rating action of January 2002 
that active service of the service ceased in May 1946, and 
inasmuch as the appellant thereafter alleged that the service 
person had an additional period of service from August 30, 
1946, to January 27, 1949, with the New Philippine Scouts, an 
attempt was made by the RO to verify the additional period of 
service with the National Personnel Records Center.  That 
organization responded in February 2003 as follows:

Service has been modified as indicated.  

Subsequent rating actions and statements of the case 
variously refer to the service person's active duty dates as 
ending either in May 1946 or January 1949.  

There, too, is some confusion as to the occurrence of 
recognized service of the service person prior to January 
1945 and whether the service person was a prisoner-of-war 
during that time frame.  When asked to clarify the dates of 
captivity, the appellant was unable to provide specifics, but 
the service person in an Affidavit for Civilian Employees of 
the War Department of September 1945 reported that he had 
been hired as a civilian cook in May 1941 and alluded to his 
captivity by the Japanese until October 5, 1942, following 
which he engaged in farming.  In his Affidavit for Philippine 
Army Personnel of May 1946, he indicated that he first joined 
a guerrilla unit in September 1942.  Further clarification of 
any recognized service prior to January 1945 and whether the 
service person was held as a prisoner-of-war at any point 
prior to January 1945 is found to be in order.  

It is likewise unclear whether all available service medical 
records of the service person have been obtained for each and 
every period of active duty and then made a part of the 
claims folder.  The RO has to date obtained a single, service 
medical record consisting of the report of a separation 
medical examination conducted in May 1946, and while there 
are indications that at least a part of the remaining records 
may have been destroyed in a fire at the National Personnel 
Records Center, no formal determination has been entered by 
the RO to this date as to the unavailability of service 
medical records.  See 38 C.F.R. § 3.159(c)(2).  

In addition, the RO has found that the appellant's original 
claim of entitlement to service connection for the cause of 
death was denied by a final decision it entered in September 
2000.  However, no consideration has been accorded, in 
connection with any subsequent attempt to reopen such claim, 
the question of whether new and material evidence has been 
submitted to effectuate a reopening.   Return of the case to 
the RO is found to be necessary for clarification and any 
other action deemed appropriate by the RO in this regard.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the appellant must 
be notified of what information and 
evidence are still needed to substantiate 
her claim or application to reopen her 
claim for service connection for the 
cause of death; her claim for dependency 
and indemnity compensation under 
38 U.S.C.A. § 1318; and her claim for 
recognition of the service person as a 
prisoner-of-war.  As well, notice of the 
holding in Dingess/Hartman v. Nicholson, 
19 Vet.App. 473 (2006), as applicable to 
the matters herein at issue, must also be 
afforded.  The appellant must also be 
notified of what portion of that evidence 
VA will secure, and what portion she 
herself must submit.  She must also be 
advised to submit all pertinent evidence 
not already on file that is held in her 
possession.  If requested, VA will assist 
the appellant in obtaining any relevant 
evidence, provided that she supplies 
sufficient, identifying information and 
written authorization.

2.  Through contact with the service 
department, the extent, if any, to which 
the service person had recognized service 
prior to January 1945, to include a 
period of claimed captivity as a 
prisoner-of-war for a period ending in 
October 1942, must be verified.  All 
active duty dates of the service person 
prior to, as well as on and after January 
1, 1945, must be verified or reverified 
and it must be affirmatively established 
whether the service person was held as a 
prisoner-of-war at any time while 
considered to be on active duty either 
prior to or on or after January 1, 1945.    

3.  All service medical records for each 
and every period of active duty served by 
the service person must be obtained for 
inclusion in the claims folder.  

4.  If additional service medical records 
are limited in number and otherwise not 
inclusive of all service medical records 
compiled during active duty of the 
service person, a formal determination 
must be entered in which VA ascertains 
whether the records in question do not 
exist or that efforts to obtain same 
would be futile per 38 C.F.R. 
§ 3.159(c)(2).  

5.  It is must be clarified by the RO 
whether finality attached to its 
September 2000 denial of the appellant's 
claim for service connection for the 
cause of death, and if so, then on what 
basis was it determined that the 
appellant's subsequent claim for service 
connection for the cause of death was to 
be adjudicated on its merits without 
regard to any prior final denial.  Any 
corrective action deemed warranted by the 
RO must then follow.  

6.  Lastly, the matters on appeal must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If any of the benefits 
sought on appeal is not granted to the 
appellant's satisfaction, she must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time must then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purposes of this remand are to obtain additional evidence 
and to preserve the appellant's due process rights.  No 
inference should be drawn as to the outcome of this matter by 
the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


